        Case 1:20-cv-05581-AJN-OTW Document 43 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BRANDON C. JONES,                                             :
                                                              :
                         Plaintiff,                           :   20-CV-5581 (AJN) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
VOLUNTEERS OF AMERICA GREATER NEW
                                                              :
YORK, et al.,
                                                              :
                         Defendants.                          :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has reviewed pro se Plaintiff’s June 8, 2021 email correspondence. (ECF 42).

The Court notes that Plaintiff emailed the Pro Se Intake Unit, but did NOT follow proper

procedures for making filings by email. The Court construes Plaintiff’s email as an opposition to

Defendant’s motion to dismiss dated March 4, 2021, a request for an unspecified extension or

stay, and a request for appointment of pro bono counsel. Plaintiff’s requests are GRANTED in

part and DENIED in part.


         If pro se Plaintiff wishes to file an additional opposition to Defendants’ motion to

dismiss, he must do so by June 30, 2021. Discovery remains stayed pending the Court’s decision
        Case 1:20-cv-05581-AJN-OTW Document 43 Filed 06/15/21 Page 2 of 2




on the motion to dismiss. Plaintiff’s request for pro bono counsel is DENIED without prejudice.1

Plaintiff may renew his request for counsel if the case survives Defendants’ motion to dismiss.


         Filings by a pro se party must be sent to the Pro Se Intake Unit by email

(Temporary_Pro_Se_Filing@nysd.uscourts.gov), regular mail, or in-person delivery at the drop

box at the Daniel Patrick Moynihan Courthouse (500 Pearl Street, New York, NY 10007).

Instructions are available at https://nysd.uscourts.gov/forms/instructions-filing-documents-

email and https://www.nysd.uscourts.gov/prose. Plaintiff should NOT email filings to

Chambers directly and is advised to limit his filing of sensitive personal information and

documents to those necessary and relevant to this litigation.

         Defendants are directed to serve a copy of this Order on Plaintiff and file proof of
service on the docket by June 18, 2021.



                                                                        s/ Ona T. Wang
Dated: June 15, 2021                                                  Ona T. Wang
       New York, New York                                             United States Magistrate Judge




1
  In a civil case, such as this, the Court cannot actually “appoint” counsel for a litigant. Instead, the Court may only
“request” that an attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490
U.S. 296, 301–310 (1989); see Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986) (setting forth factors a
court should consider in deciding whether to request pro bono counsel). Therefore, even when the Court exercises
its discretion to seek pro bono representation for a civil litigant, there is no guarantee that an attorney will actually
ever volunteer to take the case, and a lengthy period of time may pass before an attorney volunteers. The Court
often orders that the litigation progress at a normal pace and directs the litigant to be prepared to proceed
without counsel. See, e.g., Liverpool v. Davis, No. 17-cv-3875 (KPF), 2021 WL 601653, at *2 (S.D.N.Y. Jan. 29, 2021).

                                                            2
